Title: To James Madison from Aaron Vail, 23 June 1803 (Abstract)
From: Vail, Aaron
To: Madison, James


23 June 1803, Lorient. Acknowledges receipt “yesterday” of a commission as “commercial agent at this port and neighbouring ones.” Will pay “strict attention” to JM’s circulars of 1 Aug. 1801 and 9 Apr. 1803, as well as to his “general instructions” to U.S. consuls. Has also received a copy of the laws enacted by the first session of the Seventh Congress; wishes to receive a copy of those passed in the last session as soon as they are available.
 

   
   RC (DNA: RG 59, CD, Calais, vol. 1). 2 pp.; marked “Duplicate.”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:1–4.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

